Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 4, 2015

                                      No. 04-11-00704-CR

                                        Carlos ZUNIGA,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 09-04-12605-CR
                        Honorable Richard C. Terrell, Judge Presiding


                                         ORDER

         Appellant has filed a pro se motion requesting a copy of the appellate record for purposes
of filing a post-conviction writ of habeas corpus. This court has no jurisdiction over post-
conviction writs of habeas corpus in felony cases. See TEX. CODE CRIM. PROC. art. 11.07; In re
Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig. proceeding). Post-
conviction writs of habeas corpus are to be filed in the trial court in which the conviction was
obtained, and made returnable to the Court of Criminal Appeals. See TEX. CODE CRIM. PROC.
art. 11.07. In order to obtain a free copy of the record, appellant would need to file a motion in
the trial court in which the conviction was obtained and demonstrate that his claim is not
frivolous and that the record is needed to decide the issues presented. See United States v.
MacCollom, 426 U.S. 317, 326 (1976); Escobar v. State, 880 S.W.2d 782, 783 (Tex. App.—
Houston [1st Dist.] 1993, no pet.). Appellant’s motion is DENIED without prejudice to seeking
relief in the proper court.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court